UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION 1974,
AFFILIATED WITH INTERNATIONAL                                          ORDER
UNION OF ALLIED PAINTERS AND ALLIED
TRADES,                                                           20 Civ. 940 (PGG)

                          Petitioner,

THE URBAN GROUP, INC. d/b/a
The Urban Group, Ltd.,

                          Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               Through papers filed on March 23, 2020 (Dkt. Nos. 13-16), Petitioner has moved

for an entry of default judgment against Respondent. By March 27, 2020, Petitioner is directed

to serve its motion papers and a copy of this Order on Respondent. Proof of service should be

filed on the docket. Respondent’s opposition to Petitioner’s motion is due by April 10, 2020 and

Petitioner’s reply, if any, is due April 17, 2020. The Court will hold a hearing on Petitioner’s

motion on May 21, 2020 at 10 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       March 24, 2020
